



COURT OF APPEAL FOR ONTARIO

CITATION: GM Textiles Inc. v. Sidhu, 2017 ONCA 969

DATE: 20171208

DOCKET: C62025, C63795, C64461

Hoy A.C.J.O., Doherty and Feldman JJ.A.

BETWEEN

GM Textiles Inc., Gurdev Singh Grewal and
    Mohinder Singh Matharoo

Respondents

and

Fateh Singh Sidhu, also known as Fateh Sidhu,
    2119509 Ontario Corp., operating as Popeyes, 2121325 Ontario Limited,
    operating as Popeyes, 2209385 Ontario Ltd., operating as Popeyes, 2244485
    Ontario Ltd., operating as Popeyes, 2178548 Ontario Inc., operating as
    Popeyes, 2136630 Ontario Ltd., operating as Popeyes, 2165077 Ontario Corp.,
    operating as Popeyes, 2168124 Ontario Inc., operating as Popeyes, Ar-Raheem
    Foods Inc., and Ar-Razzaaq Foods Inc.

Appellants

James Lockyer, for the appellants

Symon Zucker and Melvyn L. Solmon, for the respondents

Heard and released orally:  December 5, 2017

On appeal from the order of Justice Robert B. Reid of the
    Superior Court of Justice, dated March 23, 2016.

REASONS FOR DECISION

[1]

The motion judge made a finding of civil contempt against the appellant as
    a result of numerous failures to comply with multiple terms of six court orders
    arising out of civil proceedings.  He imposed six consecutive sentences for the
    various findings of civil contempt, for a total global sentence of 21 months.

[2]

The appellant subsequently moved pursuant to r. 60.11(8) of the
Rules
    of Civil Procedure
to vary the sentences imposed.  The motion judge found
    that the appellant had purged his contempt of one of the orders, to the extent
    possible, by providing answers to written questions and by signing an
    authorization that would permit the respondents to have access to his tax
    return information. The motion judge also found that, following the sentencing
    decision, the appellant had shown good faith by entering into a settlement to
    pay $872,000 to the respondent by a certain date and, while he was unable to
    pay the full amount, he had paid $472,000 to the respondent.  As a result, the
    motion judge reduced five of the six consecutive sentences that he had imposed,
    resulting in a reduced global sentence of 14 months.

[3]

The appellant argues that the motion judge erred in principle on the
    sentence review.  In his view, the motion judge took too narrow a view of the
    permitted scope of a review under r. 60.11(8).  In particular, he argues that the
    motion judge considered that he could not revisit his earlier determination
    that the sentences imposed should be served consecutively rather than
    concurrently, and that error affected the global sentence he imposed on the
    motion to vary.

[4]

While we agree that r. 60.11(8) is broad enough to permit a motion judge
    to convert consecutive sentences to concurrent sentences, if appropriate having
    regard to the fresh evidence on the motion to vary, we do not agree that the
    motion judge erred in principle.  In our view, reading his decision as a whole,
    the motion judge was of a view that consecutive sentences remained appropriate. 
    Further, we are not persuaded that either the extent of the variation or the resulting
    reduced sentence imposed was manifestly unfit.

[5]

However, since the appellants most recent attendance before the motion
    judge, the appellant has paid further funds to the respondent.  On the basis of
    these further good faith, albeit relatively modest, payments, some adjustment
    of sentence is warranted.

[6]

We accordingly reduce the global sentence from 14 months to 12 months.

Alexandra Hoy
    A.C.J.O.

Doherty J.A.

K. Feldman J.A.


